COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §

                                               §             No. 08-13-00015-CV

 IN RE: READYONE INDUSTRIES,                   §        AN ORIGINAL PROCEEDING
 INC.,
                                               §               IN MANDAMUS
              Relator.
                                               §

                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bonnie Rangel, presiding judge of the 171st District Court of El Paso

County, Texas, and concludes that Relator’s petition for writ of mandamus should be

conditionally granted.   We therefore direct the trial court to vacate its discovery order, in

accordance with the opinion of this Court. The writ of mandamus will issue should the trial

court fail to comply.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.